Citation Nr: 1210299	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.  

2.  Entitlement to rating higher than 40 percent for hypertension, including first considering whether it was appropriate to reduce the disability rating from 40 to 10 percent, effective October 1, 2010.

3.  Entitlement to a rating higher than 10 percent for right knee ligament strain and chondromalacia (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1975 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the pendency of the appeal, in a November 2007 rating decision, the RO increased the rating for the veteran's service-connected hypertension from 10 to 20 percent; and then to 40 percent in an October 2009 decision.  Subsequently, in a July 2010 decision, the RO reduced the rating to 10 percent, effective October 1, 2010.  The Veteran had continued to appeal, requesting higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran initially testified at a hearing at the RO in August 2011, before a former Veterans Law Judge (VLJ) of the Board (a.k.a., Travel Board hearing); a transcript is of record.  At the hearing the Veteran submitted additional evidence (private outpatient treatment records) and waived his right to have the RO initially consider all evidence submitted following the last supplemental statement of the case, issued in July 2010.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).  The law requires that the VLJ who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Here, as indicated on a January 2012 hearing election form, the Veteran declined the opportunity to testify before another VLJ.  


The Veteran's additional claim for a total rating based on individual unemployability (TDIU) was most recently denied at the RO in September 2011 and January 2012 rating decisions; these decisions have not been appealed.  Consequently, it is inappropriate for the Board to further consider the issue at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  At the August 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, requesting a withdrawal of the appeal on the issues of entitlement to service connection for a bilateral hips disorder and an increased rating for hypertension.  

2.  There is no competent and credible evidence that right knee flexion is limited to 30 degrees or less or extension is limited beyond 0 degrees, considering pain on motion due to arthritis.  

3.  There is no competent and credible evidence of subluxation or lateral instability in the right knee.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claims for entitlement to service connection for a bilateral hips disorder and an increased rating for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria are not met for a rating higher than 10 percent for the service-connected right knee disability.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals for Bilateral Hips Disorder and Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in December 2007 appealing the issues of entitlement to service connection for a bilateral hips disorder and an increased rating for hypertension.  At his August 2011 personal hearing, the Veteran and his representative testified for the record that he wished to withdraw his appeal in the claims for entitlement to service connection for a bilateral hips disorder and an increased rating for hypertension.  Hearing Transcript (T.) at 3.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.




II.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2007.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess.  The March 2007 notice was provided prior to the initial decision on the claim in May 2007, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  More recent April and May 2011 letters also met the notice requirements of § 3.159(b)(1) and complied with Dingess.  The RO has since readjudicated the claim in the July 2010 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained VA treatment records and Social Security Administration (SSA) disability records .  The Veteran also submitted additional records, written statements and personal hearing testimony in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board notes the RO has not issued another SSOC to readjudicate his right knee claim in light of the additional records since the July 2010 SSOC, including the March 2011 VA examination report, VA treatment records and Social Security Administration (SSA) disability records.  In this regard, at the August 2011 Board hearing, the Veteran submitted a written statement that waived his right to have the RO initially consider all evidence submitted following the last SSOC, issued in July 2010.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).  Thus, the Board sees no prejudice in proceeding with adjudication of his claim.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in April 2007, October 2008 and March 2011 to assess and reassess the severity of his right knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specific findings were also made to address loss of range of motion and functional impairment.  

The Board notes that the Veteran's last pertinent VA examination was conducted nearly one (1) year ago.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, the record does not show that there is has been a change on the Veteran's right knee disability since the March 2011 examination.  He does not contend otherwise.    





III.  Analysis-Entitlement to an Increased Rating for Right Knee Disability

The Veteran contends the severity of his right knee disability has worsened.

The Veteran's right knee disability is currently rated at 10 percent, effective from April 21, 1995, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2011).  Because his specific diagnoses are not listed in the Rating Schedule, the RO assigned DC 5099 pursuant to 38 C.F.R. § 4.27 (2011), which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis of the right knee joint.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

The Veteran has a history of progressive knee pain during service from an in-service football injury in June 1985, assessed as knee ligament strain.  His VA medical records have shown his history of knee pain is secondary to chondromalacia of the patella.  See November 1996 VA examination report.  More recently, he has been diagnosed with degenerative joint disease (DJD) of the right knee, based upon X-ray testing at the April 2007 VA examination.  

In considering the potential applicability of the available diagnostic codes for rating the knees, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (cartilage, semilunar, dislocated), 5259 (cartilage, semilunar, removal of, symptomatic), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case.  The medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  

For example, the mere fact that he continues to have range of motion in his right knee, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed and DC 5256 is inapplicable.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Also, the VA examiners specifically found no joint ankylosis.  Genu recurvatum is likewise not been demonstrated.  

During the pertinent period of the appeal, the competent and credible medical and lay evidence of record does not demonstrate a rating higher than 10 percent is warranted under the applicable rating criteria for limitation of motion (DCs 5260 and 5261).  There are several VA examination reports, conducted in April 2007, October 2008, and March 2011, which provide the most probative evidence pertinent to this claim.  

On range-of-motion testing for the right knee, the April 2007 VA examiner found flexion limited to 100 degrees by pain on both active and repetitive motion.  He showed full extension to 0 degrees.  There was no additional limitation on repetitive motion.  The Veteran also reported severe flare-ups of his joint disease every two to three weeks, when he cannot work or move around much.  He reported functional limitations of being able to stand no more than an hour, and limitation of walking to within 1/4 to 1 mile.  By his own reported medical history, the Veteran denied instability, episodes of dislocation or subluxation, stiffness, weakness and locking episodes.  The examiner also found no instability on physical examination.  The effect of the Veteran's bilateral knee disability was assessed as severe on his ability to engage in chores, exercise, shopping, and travel.  Sports were not possible.  However, his knee disability did not adverse effect his activities of daily living.

The October 2008 VA examiner found right knee flexion to 75 degrees and full extension to 0 degrees.  There was pain throughout his range of motion.  However, examiner noted that the Veteran demonstrated "poor effort with range of motion and did not even achieve the range of motion he exhibited upon standing."  Repetitive motion testing was not possible due to the Veteran's protests of increased pain whenever the examiner touched his legs, even before joint evaluation was attempted, which the examiner indicated would have rendered the testing unreliable.  Further, and rather significantly, the examiner opined that the Veteran's knee disability, albeit bilateral, only resulted in a moderate impediment to travel, chores, recreation, and shopping.  His ability to engage in sports and exercise was still pretty much precluded. 

Most recently, the March 2011 VA examiner found flexion limited to 90 degrees and full extension to 0 degrees.  There were no changes on repetitive motion testing, despite objective evidence of pain.  By his own reported medical history, the Veteran denied flare-ups of joint disease.  He also denied instability and episodes of dislocation or subluxation; but, he complained of his knee "giving way."  However, on physical examination, the examiner found no instability.  

Here, the Veteran's knee flexion is not so limited as to warrant the higher 20 percent disability rating, even considering the extent of the Veteran's pain associated with his arthritis.  The worst finding by the VA examiners showed flexion limited to 75 degrees, considering objective evidence of pain on motion.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  This does not approach the necessary limitation of flexion to 30 degrees or less, as required for a higher 20 percent disability rating.

Further, the Veteran did not have any resultant limitation of extension of his right knee, with consideration of joint pain from his arthritis.  The VA examination findings consistently showed full extension to 0 degrees, considering his pain.  This does not warrant a compensable rating (10 percent) under DC 5261, which requires extension restricted to at least 10 degrees.

The Board has reviewed his SSA disability records, VA outpatient treatment records and private treatment records, but has found no other medical findings of record that show range of motion findings that would warrant a higher 20 percent rating for limitation of flexion or a separate compensable rating for limitation of extension.  Rather, a September 2010 SSA disability examination found full and unlimited mobility in the knees and that they were palpably nontender, despite his complaints of intermittent pain in the knees.

Here, the Veteran was awarded a minimum compensable rating for painful motion of his right knee due to arthritis, as per Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In contrast, the extent of his actual limitation of motion does not entitle him to higher ratings under the criteria set forth at DCs 5260 and 5261, even considering pain on motion.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The VA examinations clearly took the Veteran's complaints of pain and other functional loss into account when calculating his range of motion.

The Board has attempted to incorporate the effects of pain and functional limitation into the assigned ratings.  Reference is made to the October 2008 examination report that indicated that the Veteran had pain throughout his range of motion.  However, the examiner indicated that quantifying the additional effect of pain upon the Veteran's range of motion was almost impossible due to his repeated complaints of pain upon even the slightest touch by the examiner.  The Board again notes the belief by the examiner that the Veteran did not give a full effort in his examinations, and that his complaints of pain are inconsistent with his actual pathology.  

Symptoms causing functional limitations, such as pain, incoordination and fatigue, are characteristics that the veteran is competent to provide testimony, as they are perceived by him through his own senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Board emphasizes that it is not obligated to accept these assertions of symptomatology as fact if they are found to not be credible. Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed, the Board is not able to accept the Veteran's own complaints of functional limitation factually accurate, given the assessment of the VA examiners that such complaints are inconsistent with the clinical observations.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991)).

Moreover, although he has degenerative arthritis under DC 5003 with resulting limitation of flexion under DC 5260, the Veteran is not entitled to a separate rating for instability/subluxation under DC 5257.  There are no clinical findings by the VA examiners suggesting the Veteran has either subluxation or lateral instability in the right knee to warrant application of DC 5257.  The Veteran also denied subluxation and instability in the right knee when reporting his medical history to the VA examiners.  As discussed below, the Board finds his assertions of instability at his personal hearing are not competent and credible.  Thus, the Board finds that the preponderance of the evidence is against a finding of slight right knee instability.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain, swelling, and instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his right knee disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his right knee arthritis.  

However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased right knee symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  

At his personal hearing, the Veteran testified to falling down even when using a cane for support.  Hearing Transcript (T.) at 5.  This contradicts his prior reported medical histories to the VA examiners, to whom he repeatedly denied instability in his right knee joint.  Also, his testimony as to instability is inconsistent with the physical findings against instability by the April 2007 and March 2011 examiners.  Lastly, the October 2008 VA examiner appeared to indicate that the Veteran provided poor effort in range-of-motion testing and possibly exaggerated his complaints of pain, which further undermines his credibility.  Overall, the Board finds the Veteran's lay statements in support of his claim are not credible, and therefore, not probative.  Thus, evidence of increased right knee symptomatology has not been established, either through medical or lay evidence.

There is no basis to "stage" his rating under Hart because his right knee disability rating for limitation of flexion has never been more than 10 percent disabling since March 2006 (one year prior to filing his current claim).  As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted. Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).


ORDER

The appeal in the claims for entitlement to service connection for a bilateral hips disorder and an increased rating for hypertension is dismissed.

Entitlement to a rating higher than 10 percent for the right knee disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


